Citation Nr: 1454173	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic thoracolumbar spine disability.

2.  Entitlement to service connection for a chronic thoracic spine disability.

3.  Entitlement to service connection for chronic lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1975.

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2012 and March 2012 rendered by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied and final claim for service connection for a chronic thoracolumbar spine disability, having determined that new and material evidence had not been submitted.  During the course of the appeal, evidentiary submissions were received from the Veteran which, in a November 2012 rating decision/supplemental statement of the case, were determined by the RO to constitute new and material evidence to reopen the back disability claim for a de novo review on the merits.  Following evidentiary development of this matter, the reopened claim was denied.  Thereafter, the appeal was certified to the Board.

In a May 2014 videoconference hearing between the RO and the Board, the Veteran, accompanied by his representative, submitted oral testimony in support of his claim before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained an associated with the Veteran's claims file for the Board's review and consideration.





FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic thoracolumbar spine disability in a final December 1976 rating decision.  

2.  Evidence received since the final December 1976 rating decision that denied the Veteran's claim for service connection for a chronic thoracolumbar spine disability includes clinical evidence showing a diagnosis and treatment for a chronic back disability that is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

3.  On pre-induction examination in February 1972 and a subsequent pre-service X-ray study in early July 1972, the Veteran was noted to have residuals of an old traumatic injury of his T12 vertebra, manifested by persistent epiphysitis, which pre-existed his entry into active service in late July 1972.

4.  The Veteran's pre-existing residuals of a traumatic injury of his T12 vertebra underwent a permanent worsening beyond their normal clinical progression during active military service.

5.  The Veteran's has a chronic orthopedic disability of his thoracic spine that is currently diagnosed as disc height loss at T11 - T12 with anterior osteophytes.

6.  A chronic lumbosacral spine disability did not have its onset during active military service and is not proximately due to, or the result of a service-connected thoracic spine disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a chronic thoracolumbar spine disability have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's residuals of a traumatic injury to the T12 vertebra, which pre-existed his entry into active duty, was aggravated by active duty, and is currently manifested by a chronic orthopedic disability diagnosed as disc height loss at T11 - T12 with anterior osteophytes.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.306(a), (b) (2014).

3.  A chronic lumbosacral spine disability was not incurred and is not presumed to have been incurred in active duty, and is not secondary to a service-connected thoracic spine disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic thoracolumbar spine disability.

In a November 2012 rating decision/supplemental statement of the case, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's claim for VA compensation for a chronic thoracolumbar spine disability.  Nevertheless, to properly assert appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran's original claim for VA compensation for a chronic thoracolumbar spine disability was denied in a December 1976 rating decision.  Evidence considered at the time of that claim included his service treatment records, showing X-rays evidence of persistent T12 epiphysitis noted on a February 1972 pre-induction physical examination, conducted shortly prior to his entry into active duty.  The Veteran was nevertheless deemed acceptable for military service and entered active duty in the United States Army in July 1972.  Thereafter, he was treated during service on multiple occasions from April 1973 - November 1974 for complaints of persistent back pain, including back pain following an accidental fall from a military vehicle in May 1974.  X-rays in May 1974 revealed the presence of a deformity of his T12 thoracic vertebra (clinically designated at the time as his D12 dorsal vertebra, using the alternative medical nomenclature for the same anatomical part), consistent with an old traumatic pre-service injury, with a history of a pre-service back injury.  However, on separation examination in June 1975, he had a normal physical evaluation of his spine and musculoskeletal system and affirmed on separation from active duty in July 1975 that there was no change in his medical condition since the June 1975 separation examination.  Over one year afterwards, in October 1976, he filed his original claim for service connection for a chronic thoracolumbar spine disability, claiming onset of a chronic back disability during active duty.  The RO reviewed the aforementioned evidence and denied his claim on the merits in a December 1976 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in December 1976.  The Veteran did not file a timely substantive appeal of this adverse determination, and the December 1976 rating decision became final.

Almost 35 years thereafter, the Veteran submitted an application to reopen his claim for VA compensation for a chronic thoracolumbar spine disability in October 2011.  His application was denied in RO rating decisions dated January and March 2012, for failing to submit new and material evidence.  The Veteran filed a timely appeal of these adverse decisions.  During the course of this appeal, in November 2012, the RO received his submissions of private medical records dated February 1997 - May 2011, showing ongoing treatment for a chronic degenerative arthritic back disability that the Veteran reported, by history, as having had since military service.  The Board finds that the RO correctly found this evidence to be both new and material to the claim for service connection for a chronic thoracolumbar spine disability and thus properly reopened the matter for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).   

II.  Entitlement to service connection for a chronic thoracic spine disability.

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic thoracic spine disability is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with respect only to this specific issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the specific matter allowed on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board is obliged to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For service in a period of war or service rendered on or after January 1, 1947, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §3.304(b) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The report of the Veteran's pre-induction examination, which was conducted in February 1972, shows that the Veteran reported a history of right-sided low back pain following a recent accident and injury, treated by a chiropractor, but with no history of recurrent back pain.  (At this juncture, the Board notes that although some treatment reports of record refer to the thoracic spine by its alternate name as the dorsal spine, and refer to the individual vertebrae comprising this spinal segment with the designation "D" for "dorsal" which is interchangeable with the designation "T" for thoracic, for purposes of uniformity and clarity the Board will henceforth refer to it as the thoracic spine and use the designation "T.")  X-ray films of his spine were obtained in early July 1972, approximately two weeks prior to his entry into active duty, which revealed radiographic findings of a normal lumbosacral spine but an abnormal lower thoracic X-ray showing an abnormal T12 vertebra and persistent epiphysitis.  Although he was assigned an L2 profile, he was deemed to have no disqualifying defects and  qualified for military service.  He entered active duty in late July 1972.  

Following entry into military service, the Veteran was treated on multiple occasions for complaints of persistent back pain from April 1973 - November 1974, including in May 1974, when he injured his back after an accidental fall from a military vehicle.  (The Veteran's service records show that his military occupational specialty was as an auto repair mechanic.)  Complaints of mid-back pain were noted in his service treatment records during this time.  The report of a May 1974 X-ray study noted the presence of a deformity on the anterior aspect of the T12 vertebral body with additional findings indicating that this deformity was post-traumatic in nature.  The radiographic appearance indicated that this was not of recent origin and represented an old traumatic injury.  Otherwise, the remainder of the study was entirely unremarkable and determined that there was no osseous pathology of the Veteran's lower lumbar and sacral spine.  In a May 1974 treatment note, the Veteran reported that he his back pain had existed prior to service.  However, over a year later, on separation examination in June 1975, while noting the Veteran's prior treatment for back pain, he was deemed to be clinically normal.  He was separated from active duty in July 1975.

Post-service medical records include private medical records dated February 1997 - May 2011, showing ongoing treatment for a chronic degenerative arthritic back disability that the Veteran reported, by history, as having had since military service.  The report of a VA examination in June 2012 shows, in pertinent part, an orthopedic diagnosis of disc height loss at T11 - T12 with anterior osteophytes.  In a VA examination report dated January - February 2013, a VA physician reviewed the Veteran's claims file, examined the Veteran, affirmed the clinical findings regarding his thoracic spine, and presented the following nexus opinion:

The [T12 vertebral injury], which clearly and unmistakably existed prior to [the Veteran's] entry into service, was aggravated beyond its natural progression by an in-service injury[.]  

In a concurring opinion presented in January 2014, a different VA physician reviewed the claims file and stated, in pertinent part:

[I] believe [the Veteran's thoracic spine injury noted in service] is a pre-existing condition [identified] as persistent epiphysitis on entrance X-rays.

The Board has considered the clinical evidence discussed above and finds that the presumption of soundness does not attach with regard to the orthopedic condition of the Veteran's thoracic spine as his history of a pre-service back injury, with persistent epiphysitis at T12, was clearly noted on pre-induction examination in February 1972, prior to service entry.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  In any case, the opinions presented by two VA physicians in January - February 2013 and January 2014 are in concurrence that the Veteran had a T12 vertebral injury that clearly and unmistakably existed prior to his entry into service in July 1972.  The presumption of soundness with regard to Veteran's thoracic spine therefore does not attach.  

The next question is whether there was aggravation of the preexisting T12 thoracic spine disability.  In this regard, the Veteran's service treatment records show treatment on multiple occasions for complaints relating to back pain in 1973 - 1974 during active duty, including following an accidental fall from a military vehicle in May 1974.  An increase in symptomatology is shown. 

There is no clear and unmistakable evidence to rebut the presumption of aggravation.  To the contrary, reference is made to the highly probative opinions of the VA physicians in 2013 and 2014, who indicated that the Veteran's pre-existing thoracic spine injury residuals at T12 were aggravated, which is to say permanently worsened beyond their normal clinical progression, by Veteran's active military service, based on their respective review of the Veteran's service treatment records and pertinent clinical history.  

Thusly, the Board concludes that the claimant's T12 thoracic spine injury residuals, which pre-existed his entry into service, were aggravated therein.  The Veteran's claim for service connection for a chronic thoracic spine disability due to aggravation of residuals of a traumatic injury of the T12 vertebrae during active duty, which is currently diagnosed as disc height loss at T11 - T12 with anterior osteophytes, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
III.  Entitlement to service connection for chronic lumbosacral spine disability.

Pursuant to the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The Veteran's successful application to, in pertinent part, reopen his previously denied claim for service connection for a chronic lumbosacral spine disability for a de novo review was received by VA in October 2011, and a VCAA notice letter addressing this matter was dispatched to him in November 2011, prior to the initial adjudication of this claim in the January and March 2012 rating decisions now on appeal.  The November 2011 letter addressed the issue on appeal adjudicated herein, and satisfied all of the above-described mandates.  There is thusly no timing defect with regard to this notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for a chronic lumbosacral spine disability, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA and private sources for the period from 1997 - 2014 have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have indicated in correspondence dated in February 2014 that there was no further outstanding evidence to submit in support of the claim on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Veteran was provided with VA medical examinations addressing the claim adjudicated herein in June 2012, January - February 2013, April 2013, and January 2014.  The Board has reviewed the reports of these examinations and finds that, when considered collectively and as a whole, these examinations provided valid clinical findings for the examining clinicians to provide their nexus opinions, based on a physical evaluation of the Veteran and/or a review of his pertinent clinical history.  The usable nexus opinions presented in January - February 2013, April 2013, and January 2014 have sufficiently discussed the pertinent facts of the case and the rationales presented in support of each clinician's opinion is adequate.  There are no deficits present which, on their face, render the aforementioned opinions unusable for purposes of adjudicating the claim at issue.  The 2013 and 2014 VA medical examination reports and their nexus opinion, taken collectively,  are adequate for adjudication purposes with respect to the lumbosacral claim adjudicated on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In May 2014, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the May 2014 Board hearing, the presiding Acting Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for a chronic lumbosacral spine disability.  In this regard, the Board notes that the Veteran has stated at the hearing that there is a clear distinction between his pre-existing thoracic spine disability and his lumbosacral spine disability that he wanted VA to recognize when adjudicating his claim.  See transcript of May 15, 2014 videoconference hearing.  As shown in the present analysis, the Board has duly acknowledged this asserted distinction.  Thus, the Acting Veterans Law Judge presiding over the May 2014 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the lumbosacral claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative disc disease (DDD) and/or degenerative joint disease (DJD), as arthritic diseases, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Disability this is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  Shen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(a), (b) (2014).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As relevant, the Veteran's service medical records show that on pre-induction examination in February 1972, he Veteran reported a history of right-sided low back pain following a recent accident and injury, treated by a chiropractor, but with no history of recurrent back pain.  X-ray films of his spine were obtained in early July 1972, approximately two weeks prior to his entry into active duty, which revealed, in pertinent part, radiographic findings of a normal lumbosacral spine.  He entered active duty in late July 1972.  

Following entry into military service, the Veteran was treated on multiple occasions for complaints of persistent back pain from April 1973 - November 1974, including in May 1974, when he injured his back after an accidental fall from a military vehicle.  (The Veteran's service records show that his military occupational specialty was as an auto repair mechanic.)  The report of a May 1974 X-ray study noted, in pertinent part, that other than the thoracic abnormality previously discussed, the radiographic study was entirely unremarkable and determined that there was no osseous pathology of the Veteran's lower lumbar and sacral spine.  The Veteran continued to be treated for back pain complaints up until November 1974.  A November 1974 X-ray study revealed a normal spine.  Over a year later, on separation examination in June 1975, while the examining clinician noted the Veteran's prior treatment for back pain, he was deemed to be clinically normal at the time of the separation examination.  He was separated from active duty in July 1975, at which time he affirmed that there was no change in his physical condition since the June 1975 separation examination conducted the previous month.

Post-service medical records include private medical records dated February 1997 - May 2011, showing ongoing treatment of the Veteran for a chronic degenerative arthritic back disability that he reported, by history, as having had since military service.  These private clinical records do not indicate, however, an actual diagnosis of a chronic lumbar disc syndrome with right-sided radiculopathic symptoms prior to 1988.  

In his May 2014 Board hearing, the Veteran testified that although he had a history of a back injury from a motor vehicle accident prior to entering active duty, his back injury fully resolved and he had no back problems when he entered service in July 1972.  Thereafter, in or around 1973, he slipped and fell off a tank and injured his lower back and he states that he now has chronic low back pain ever since.  He stated that his current lumbosacral spine disability was thusly incurred in service and that he sought treatment for his low back symptoms as early as 1976. 

The report of a VA examination in June 2012 shows, in pertinent part, that the Veteran was employed as a lead mechanic at the United States Postal Service and an orthopedic lumbosacral diagnosis of advanced L5-S1 degenerative disc disease (DDD) at L5-S1 with vertebral height loss in combination with L5-S1 neuroforaminal stenosis.  In a VA examination report dated April 2013, a VA physician reviewed the Veteran's claims file, affirmed the clinical findings regarding his lumbosacral spine, and presented the following nexus opinion:

[The] Veteran's currently diagnosed degenerative disc disease [of his lumbosacral spine is] less likely as not caused. . . or aggravated by the T12 fracture shown on X-ray in service.

Rationale: The veteran has degenerative disc disease of the lumbar spine.  The [lumbosacral] spine is the foundation of support for the thoracic spine, but the thoracic spine is above that level of the spine, and therefore does not affect the veteran's current diagnosed degenerative disc disease [of the lumbosacral spine].

Thereafter, in a January 2014 medical report, a fellow VA clinician presented a nexus opinion concurring with the prior opinion of April 2013, which states, in pertinent part:

The [Veteran's lumbosacral disability] is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.

Rationale: [The] Veteran had. . . an acute episode [of low back pain during active duty] with radicular pain (but no diagnosis of radiculopathy).  After the acute episode, by August 1974 [he] had normal [straight leg raising, deep tendon reflexes, and] strength.  He had no diagnosis of DDD of the [lumbosacral] spine during active duty.  At exit [from service he] had normal exam[ination results].  [He] did not have chronic care for his low back in the first years following military service.  In fact, [he] was not seen for several years following military service until [being hired by the United States Postal Service].  Therefore, [the Veteran's lumbosacral pain n service was] not a chronic disabling condition. . . as [there was] no evidence of chronic care [in the years immediately] following military service.

[The] Veteran only had evidence of mild DDD of the lumbar spine many years after military service.

A [thoracic] spine [disability] is less likely as not to cause or chronically aggravate [the lumbosacral] levels below [it].  The [lumbosacral] spine is the foundation for [vertebral] levels above [it] and therefore would not be altered by problems above that level.  The evidence is insufficient to find that [the] veteran's current [disabling lumbosacral] condition is caused by or the result of his treatment for T12 fracture [or for] low back pain during active duty.

[The] veteran's exam finding in [May 1974] were acute findings after injury [and are not] supportive of. . . a diagnosis of DDD [in service].  These [lumbosacral]  findings [noted in service in 1974] are not chronic in nature.  At [service separation examination in June 1975] there is no abnormality of [the lumbosacral spine, with] normal [straight leg raising, deep tendon reflexes, and] strength.       

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic orthopedic disability of his lumbosacral spine, to include degenerative disc disease and degenerative joint disease of the lumbosacral spine with L5-S1 stenosis and radiculopathy.  Although there is evidence of treatment on several occasions in service for low back pain (separate and apart from those symptoms associated with the service-connected thoracic spine disability at T12), the 2013 - 2014 nexus opinions of two VA physicians have definitively concluded, based on their review of the claims file, that these were for acute and transitory low back symptoms which resolved prior to separation from service and did not result in any chronic disabling residual pathology.  In their opinion, they have expressly separated the low back pain for which the Veteran was treated in service from the chronic lumbosacral disability diagnosed and treated after service, finding no association between the two and, furthermore, no etiological or aggravationary relationship between the service-connected thoracic spine disability and the lumbosacral spine disability.  

The Board notes that there were no clinical findings of lumbosacral DJD or DDD objectively demonstrated in service or manifest to a compensable degree within one year following the Veteran's separation from service in July 1975, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).  No degenerative or arthritic changes of the Veteran's thoracolumbar spine were clinically indicated in the post-service medical record until 1988, which was well over one year after his service separation date.  

The clinical evidence indicating that the Veteran had no low back pain on service separation examination in June - July 1975, and the absence of any clinical records showing treatment for lumbosacral symptoms for many years following the Veteran's separation from service, also contradicts his testimony of having chronicity of such symptoms for purposes of establishing a nexus with service, and the Board thusly finds the Veteran's statements in this regard to be lacking in credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such absence of documented evidence weighs against the history more recently provided by the Veteran in his private treatment reports dated from 1997 onwards.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Based upon the thoroughness of the Veteran's separation examination in June 1975, which noted his prior history of treatment in service for recurrent back pain, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  His failure to report any low back complaints at the time of his separation examination is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Given the non-credibility of the Veteran's statements regarding his history of continuity since active service of chronic low back pain, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The 2013 - 2014 nexus opinions of the VA physicians conclusively and definitively determined that there was no nexus between the Veteran's military service with his current diagnoses of advanced L5-S1 DDD at L5-S1 with vertebral height loss in combination with L5-S1 neuroforaminal stenosis, with the rationale being that the lumbosacral segment of his spine was clinically normal on all medical examinations conducted throughout his period of active service; that there was no arthritic disease affecting his lumbosacral spine that was objectively demonstrated within the first year following his discharge from active duty in July 1975; and that the thoracic spine disability played no role in causing or aggravating the current lumbosacral spine disability as impaired thoracic vertebral segments do not affect the supporting lumbar vertebral levels beneath them.  Even assuming as true that the Veteran sustained an injury of his lumbosacral region in service, the examiners explained that this injury was acute and transitory and fully resolved without residual disabling pathology, given that his lumbosacral spine was normal by the time he was discharged from active duty and the absence of any clinical documentation of back pain until years later.  These opinions thusly sever any link between the current chronic lumbosacral spine diagnoses afflicting the Veteran with his period of active duty.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for a chronic lumbosacral spine disability must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his current low back diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's chronic low back disability falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking this orthopedic disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose musculoskeletal disorders or internal arthritic diseases).


ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a chronic thoracolumbar spine disability; the claim is reopened for de novo adjudication on the merits.

Service connection for a chronic thoracic spine disability due to aggravation of residuals of a traumatic injury of the T12 vertebrae during active duty, which is currently diagnosed as disc height loss at T11 - T12 with anterior osteophytes, is granted.

Service connection for a chronic disability of the lumbosacral spine is denied. 



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


